Citation Nr: 1421551	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The decision was initially prepared by the RO in Denver, Colorado as a transferred or "brokered" claim.  The decision was mailed to the Veteran by the RO in Cheyenne, Wyoming.  The Veteran testified at a September 2011 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  This matter was previously remanded by a January 2012 Board decision. 


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in service.  

2. The Veteran began experiencing tinnitus in service and it has continued to the present.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran's military occupational specialty (MOS) is listed on his DD-214 as crewmember.  The Veteran expanded upon that MOS in his September 2011 hearing by explaining that he was a gunner, which is consistent with the Veteran's description of firing rounds of ammunition.  Moreover, a January 1997 in-service audiogram noted that the Veteran was routinely exposed to hazardous noise.  Therefore, acoustic trauma is established.  

The Veteran asserted in his hearing as well as in his Form 9 that he has experienced tinnitus since service.  The Veteran, as a lay person, is competent to report symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition show by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of...all pertinent medical and lay evidence"); see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent and medical and lay evidence").  
The Board acknowledges that there is some inconsistent evidence as to when the Veteran began to experience tinnitus.  The Veteran's post-service VA treatment records contain notations in July and August 2003 that the Veteran did not have tinnitus.  The Veteran has explained that he denied having tinnitus in the past because he was not familiar with the clinical term.  In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's statements that his tinnitus began in service and has lasted since that time are credible, indicating that the Veteran's tinnitus was incurred in service.  

A VA examination was conducted in February 2012, in which the examiner could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because the onset of the tinnitus was, according to the examiner, questionable.  By way of rationale, the examiner specifically pointed to previous denials of tinnitus in August 1999 and September 2003.  The record does not reflect any claim or denials for tinnitus prior to the February 2009 claim before the Board currently.  As the examiner has not provided a nexus opinion, the examination report is not probative in this matter.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002).  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


